—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 25, 1993, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not available for employment.
There is substantial evidence in the record to support the Board’s conclusion that claimant was unavailable for employment. The proof in the record indicates that claimant could not find affordable child care and she had no arrangements in place so that she could either look for work or accept employment if she found it. Accordingly, the Board rationally concluded that claimant was not ready, able or available to work. The record also supports the Board’s finding that claimant received a recoverable overpayment of benefits. Claimant’s remaining arguments have been examined and found to be unpersuasive.
Crew III, J. P., White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.